Citation Nr: 1308659	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  05-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to September 26, 2003, and higher than 20 percent since September 26, 2003, for lumbar strain with degenerative changes, status post-lumbar laminectomy, except for the period November 27, 2007, to March 31, 2008. 

2.  Entitlement to an effective date earlier than December 19, 2000, for the award of service connection for lumbar strain with degenerative changes.

(The issue of entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) will be the subject of a separate Board of Veterans' Appeals (Board) decision)


REPRESENTATION

Appellant represented by:	James Marr, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1967.

 These matters are before the Board on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That rating decision reopened the Veteran's claim for entitlement to service connection for a back disorder on the basis of new and material evidence, granted service connection for residuals of lumbar strain, and assigned an initial 10 percent rating effective from December 19, 2000.  The Veteran perfected an appeal of the assigned initial rating and the effective date of the award of service connection.

During the appeal process, a decision review officer (DRO), in a February 2005 rating decision, awarded a 20 percent rating, effective September 26, 2003, but the Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  A September 2005 rating action denied an earlier effective date for the service connection award.  The Veteran also perfected an appeal of that determination.

The Veteran appeared at a Board hearing in January 2007 before the undersigned Veterans Law Judge (VLJ) at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.
The Veteran testified on another issue at a Board hearing via video conference in August 2012 before a different VLJ assigned to the Board.  In his December 2012 response to a Board letter also dated in December 2012, the Veteran informed the Board he did not desire a hearing before a third VLJ.  The Board finds the Veteran's waiver was not necessary.  The other VLJ heard the Veteran's testimony solely on the issue of entitlement to a TDIU.  The Veteran's testimony in no way addressed the initial rating for his lumbar strain.  Hence, the Board determines the criteria that would require a Panel decision on the Veteran's appeal are not met.  Chairman's Memorandum 01-11-10 (May 12, 2011), paragraph 4; see also 38 U.S.C.A. §§ 7102(a) and 7107(c) (West 2002); 38 C.F.R. §§ 19.3 and 20.707 (2012); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Thus, the issues noted on the cover sheet are addressed in the single-VLJ decision below.

The Board has remanded the case twice for additional development to the AOJ, via the Appeals Management Center (AMC), in Washington, DC: in March 2007, and in November 2009, for additional development, including completion of development directed in the March 2007 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AMC/RO completed the additional development as directed in both remands, continued to deny the claims, and returned the case to the Board for further appellate review.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.

An August 2007 rating decision of the AMC determined a February 1967 rating decision did not contain clear and mistakable error (CUE).  See 38 C.F.R. § 3.105 (2012).  The Veteran appealed the decision and, as directed in the November 2009 remand, a Statement of the Case (SOC) was issued in November 2011.  There is no evidence in the paper or Virtual claims file that the Veteran submitted a Substantive Appeal (VA Form  9) in response to the SOC.  Hence, that issue is not currently before the Board and, except by reference, will not be addressed in the decision below.  38 C.F.R. § 20.200 (2012).
In several written submissions and his hearing testimony, the Veteran mentioned the recent development of cervical spine symptomatology, such as, difficulty turning his neck, etc.  The Board's liberal and fair reading of all the instances where the Veteran referred to cervical spine symptoms does not reveal an intent to file a claim for entitlement to service connection for a cervical spine disability, including as secondary to the service-connected lumbosacral strain.  See 38 C.F.R. §§ 3.155 and 3.157 (2012).  Hence, the issue is not referred to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ completed the additional development directed in the March 2007 remand by obtaining a medical examination and review of the claims file that addressed the issue of incapacitating episodes, and additional development directed in the November 2009 remand by obtaining a current medical examination and review of the claims file.

2.  A February 1967 rating decision denied entitlement to service connection for residuals of low back strain.  In the absence of an appeal, the February 1967 rating decision is final.

3.  Based on the facts found, the earliest date available for entitlement to service connection for residuals of low back strain is the date VA received the Veteran's claim, December 19, 2000.

4.  Prior to June 25, 2003, the Veteran's lumbar strain residuals manifested with subjective complaints of pain that radiated to the lower extremity.  More than slight lumbar spine limitation of motion (LOM) under the prior spine rating criteria and associated neurological symptomatology is not shown by the evidence of record.

5.  As of June 25, 2003, the Veteran's lumbar strain residuals manifested with subjective complaints of pain that radiated to the lower extremity, and moderate LOM under the prior spine rating criteria.  Listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, did not manifest.  Neither did associated neurological symptomatology manifest.

6.  Since June 25, 2003, the symptomatology attributable to the service-connected lumbar strain residuals has manifested with moderate lumbar spine LOM under the prior spine rating criteria and thoracolumbar spine motion on forward flexion greater than 0 to 30 degrees under the current criteria.  Severe lumbar spine LOM, thoracolumbar spine motion on forward flexion less than 0 to 30 degrees, and associated neurological symptomatology or incapacitating episodes has not manifested.

7.  The preponderance of the evidence of record shows lumbar neurological symptomatology, to include radiculopathy and intervertebral disc syndrome (IVS), is not causally related to the service-connected lumbar strain but a June 2007 post-service work-related injury.


CONCLUSIONS OF LAW

1.  The February 1967 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2012).

2.  The criteria for an effective date earlier than December 19, 2000, for the grant of service connection for residuals of lumbar strain have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(r) (2012).

3.  The requirements for an initial rating than 10 percent for lumbar spine residuals for the period prior to June 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (2002).
4.  The requirements for an initial rating of 20 percent, and no more, for lumbar spine residuals were met, effective June 25, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2012); 38 C.F.R. § 4.71a, DC 5292 (2002).

5.  The requirements for an initial rating higher than 20 percent for lumbar spine residuals for the period since June 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula For Diseases and Injuries of the Spine (General Formula), DC 5237 (2012); 38 C.F.R. § 4.71a, DC 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.  The Board nonetheless notes that a June 2005 RO letter fully informed the Veteran how effective dates are determined.  A March 2006 letter reiterated that notice.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The combined efforts of the RO and the Veteran have resulted in all relevant identified records being added to the record, including the records related to the Veteran's award of benefits by the Social Security Administration.  The Board notes that, in fact, subsequent requests for records have resulted in the addition of records duplicative of those already in the claims file.  As noted in the Introduction, the Board remanded the case twice to ensure compliance with an earlier remand.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

As noted in the Introduction, the October 2003 rating decision awarded entitlement to service connection after the RO reopened the claim.  Nonetheless, the Board has the sole jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board did not address the propriety of reopening the claim on the two prior occasions the appeal was before it.  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

Once a claim is disallowed, and no notice of disagreement is filed within one year of disallowance, it may not be reopened or allowed, except as provided by applicable law.  38 U.S.C.A. § 7105(c).  One method of revisiting a final disallowance is by the submission of new and material evidence.  38 U.S.C.A. § 5108.  The Board discusses the procedural history of the Veteran's claim below. In the interest of brevity, the Board notes that, following a final disallowance of the claim for entitlement to service connection for a low back disorder, the Veteran submitted competent lay testimony of continuing symptomatology and medical evidence of his treatment for his current low back disorder.  All new evidence is presumed credible-that is, it is not tested for weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  Also added to the record were the Veteran's private treatment records related to his low back disorder.  The Board agrees that the evidence added to the record since the February 1967 rating decision is new and material evidence.  Hence, it was proper to reopen the claim.  38 C.F.R. § 3.156(a).

Earlier Effective Date

Governing Law and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

Where entitlement to service connection is awarded after reopening a claim, the effective date of an award will be no earlier than the date of the claim.  38 U.S.C.A. § 5110(a) (West 2002); see also 38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a); see also Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court of Appeals For Veterans Claims' (Court) precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Title 38 of the C.F.R., § 3.155(c), provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.
According to the Court, however, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

Thus, any prior VA medical records are not interpreted as an informal claim.  Stated differently, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  As such, the medical records may not be used as claims of service connection.

Analysis

The Veteran initially applied for VA compensation for residuals of an in-service low back strain in February 1967.  A February 1967 rating decision noted the Veteran's service treatment records documented treatment for a low back disorder, which had resolved prior to separation from active service, as the December 1966 Report Of Medical Examination For Separation did not diagnose a low back disorder.  Thus, the February 1967 rating decision denied the claim.  An RO letter dated that same month informed the Veteran of the rating decision and his right to appeal it.  The Veteran candidly concedes he did not appeal the decision, as shown by the absence of evidence in the claims file of an appeal.  The Board also notes that the Veteran did not submit any additional evidence related to the claim within one year of notification of the February 1967 rating decision.  Thus, since there was no appeal or submission of new and material evidence within one year, the February 1967 rating decision became final and binding on the Veteran.  38 C.F.R. §§ 3.156(b), 20.200, and 20.302 (2012).

The documentation in the claims file clearly shows VA received the Veteran's application to reopen his claim on December 19, 2000.  The Veteran does not dispute this date, nor does he assert that he submitted any evidence related to the claim between February 1967 and December 2000.  Notwithstanding these facts, the Veteran has consistently asserted that the effective date of his award of service connection should date retroactively to the date of his original claim in February 1967, though the decision of denial on that claim is final.

The bases of the Veteran's assertions are as follows: his service treatment records document his in-service treatment for a low back strain; he continued to experience low back symptoms after his separation from active service; and, a VA medical examiner in June 2003 opined the Veteran's then current low back symptoms were causally related to the 1967 treatment documented in the service treatment records.  The Veteran argues that the salient evidence was in his service treatment records all along, but the RO ignored it in 1967; and, therefore, since the RO was wrong, and the doctor relied on the same evidence, he is entitled to an effective date in February 1967, rather than December 2000.

The Board acknowledges the Veteran's sincere convictions.  The fatal flaw in his arguments, despite their sincerity, however, is that they are not in accord with the applicable law.  The February 1967 RO letter that informed the Veteran of the February 1967 rating decision specifically informed him of his right to appeal if he believed the decision was wrong, but the Veteran did not do so.

In the legislation applicable to claims, Congress specifically requires that a rating decision becomes final in the absence of a complete appeal filed within one year of the decision.  38 U.S.C.A. § 7105(b)(1).  As noted, the Veteran did not appeal.  In light of the finality of the February 1967 rating decision, the applicable law required new and material evidence to reopen the claim.  38 U.S.C.A. § 7105(c).  Since the service treatment records were clearly considered by the RO in 1967, even though the Veteran disputes that decision, new and material evidence had to consist of evidence not previously considered.  In the Veteran's case, as noted earlier, the new and material evidence was his and his wife's lay testimony of his continuing symptomatology, testimony which was presumed credible for new and material evidence purposes, and additional medical evidence.  Once the claim was reopened and a VA medical examination was arranged, a VA medical examiner rendered a medical nexus opinion in the Veteran's favor.  The fact the medical examiner noted the existing service treatment records does not mean the award relates back to the original claim of February 1967, as that would be against the law.

In light of the fact the service treatment records were already of record and previously considered, cf. 38 C.F.R. § 3.156(c), and VA received the Veteran's application to reopen on December 19, 2000, the earliest effective date available to the Veteran is in fact that date.  Allowance of an earlier effective date would be contrary to applicable law.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r) (2012).  Thus, the Board is constrained to find the Veteran's effective date for entitlement to service connection for lumbar strain was assigned in accordance with applicable law.  Id.

Increased Initial Rating

Applicable Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2012).  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3 (2012).  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  VA must also evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, if those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45 (2012).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

Where service connection is in effect for one diagnosis involving some component of an anatomical or functional system, and there are additional diagnoses concerning pathology of that system of record, there must be evidence that permits the adjudicators to distinguish between manifestations that are service connected and those that are not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993). When it is not possible to separate the effects of a non- service-connected condition from those of a service- connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2012).

The current spine rating criteria became effective while the Veteran's claim was pending before VA.  The October 2003 rating decision evaluated the Veteran's low back disorder analogously to a lumbosacral strain.  See 38 C.F.R. § 4.20.  Although the rating decision notes the Veteran's lumbosacral strain manifested at 10 percent disabling under both the prior and current spine rating criteria, only the current criteria were discussed.  See 38 C.F.R. § 4.71a, General Formula (2012).  The AOJ did inform the Veteran of the prior criteria in a subsequent Supplemental SOC.

The current spine rating criteria became effective on September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  The Board notes, however, that the Veteran's rating period started in December 2000.  The current criteria may only be applied prospectively from that date; they cannot be applied to a period prior to their effective date of September 26, 2003.  The old rating criteria, however, may be applied throughout the period of the appeal, if they are deemed more favorable to the Veteran.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000); see generally Karnas v. Derwinski, 1 Vet. App. 308 (1991); but cf. Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005) and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Thus, VA will review the Veteran's appeal under both the prior and current criteria.  

The applicable prior criteria rated lumbosacral strain under 38 C.F.R. § 4.71a DC 5295 (2002).  Those criteria provide for a 10 percent rating for characteristic pain on motion.  A 20 rating is warranted where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum, 40 percent, rating is warranted where the symptoms are severe, with listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.

The Veteran's private treatment records, and VA outpatient records of May and October 2001, note his longstanding complaints of chronic low back pain that radiated into his right leg.  A May 2001 VA entry notes the Veteran reported his pain as 7/10, and that he had noticed the radiation to his right leg only over the then prior five to six years, which would date the onset of his symptom of radiating pain at 1995.  July 2002 private records of McMinnville Orthopaedic note an April MRI examination showed degenerative disc disease but no stenosis or herniation.  X-rays were read as having shown no compression deformity, and the lumbar lordosis was well maintained.  The provider did not note any ROM values, and the assessment was back pain with degenerative arthritis but no evidence of disc herniation.  A July 2002 letter from the Veteran's provider, Dr. D.A., notes the MRI did not demonstrate any pathology that could be surgically addressed.  Continued conservative care was recommended.

A June 2002 MRI examination report reflects the MRI was read as having shown a very small midline bulge or herniation at L4-L5 that did not cause central spinal canal stenosis.  It also showed degenerative changes at T10-11, L3-L4, and L4-L5.  Thus, going into the June 2003 VA examination, the evidence shows the Veteran to have experienced constant low back pain but not his specific functional loss in terms of ROM, etc.  Nonetheless, the Board affords the Veteran the benefit of the doubt that his constant pain resulted in some LOM.  Thus, the Board finds a 10 percent rating was approximated prior to the June 25, 2003, examination.  See 38 C.F.R. § 4.71, DC 5003 (2012).

The June 2003 examination report reflects the Veteran reported his low back pain radiated to his right hip and leg.  He described the pain as a dull ache that sometimes became a throb with burning.  He reported flare-ups occurred once a month which lasted several days.  During the flare-ups the Veteran assessed his pain as 8/10, compared to his average pain of 5/10.  Prolonged standing, bending, and twisting to exit a vehicle could trigger the pain.  The Veteran denied the use of a cane or walker, but he did use a brace at times.  At the time of the examination, the Veteran reported his occupation as minister, and he could attend to his activities of daily living.  Physical examination revealed the Veteran's head as midline, his gait steady, and his posture was straight.  Lumbar spine ROM on forward flexion was 0 to 85 degrees, with pain at the end of the movement.  The examiner noted 0 to 95 degrees was deemed normal.  Backwards extension was to 25 degrees with pain at the end.  Lateral flexion was 0 to 30 degrees with pain at the end on the left, and 0 to 35 degrees on the right with no pain.  Lateral rotation was 0 to 25 degrees bilaterally with pain at the end bilaterally.  The examiner noted that the Veteran's obesity impacted his ROM.  There were no muscle spasms on examination, and lower extremity muscle strength was 5/5.  There was no wasting.  There was tenderness to palpation at the mid-lumbar spine at about L3-4, and straight leg raising was positive on the right at 45 degrees.  Sensation was normal in the lower extremities, and reflexes were 3/4.  X-rays showed the degenerative changes were spurs, and that L5 was partially sacralized.  The examiner diagnosed osteoarthritis of the lumbosacral spine, partial sacralization L5, chronic low back strain, and degenerative joint disease.  The examiner opined the Veteran's low back strain was causally related to his in-service treatment in 1964.

As noted earlier, the October 2003 rating decision only discussed the current spine rating criteria.  When DC 5295 of the prior criteria are applied, the objective findings on clinical examination show the Veteran manifested characteristic pain on motion, which warrants a 10 percent rating for the period prior to September 26, 2003.  38 C.F.R. § 4.71a, DC 5295 (2002).  The Board finds the Veteran's low back did not meet the criteria for a 20 percent rating, as the examination noted there was no evidence of muscle spasm, though there was loss of lateral motion.  The Board, however, notes the examiner's finding based on repetitive use testing.  The examiner estimated the Veteran's motion and functional loss during flare-ups as 40 percent.  The examiner did not specify whether the 40 percent was 40 percent of normal, or an additional 40 percent loss of ROM.  The Board interprets the examiner's comment as the former, 40 percent of normal, which means the Veteran's ROM during flare-ups would be 0 to 38 degrees.  Nonetheless, as patently evident from the criteria, the DC 5295 criteria are not based on specific degrees of ROM.  As noted earlier noted, however, the October 2003 rating decision rated the Veteran's back disorder analogously; so, the Board will consider the other codes applicable to the same body function, the lumbar spine.  See 38 C.F.R. § 4.20.

DC 5292 of the prior criteria rated lumbar spine LOM.  See 38 C.F.R. § 4.71a (2002).  Under those codes, mild LOM warranted a 10 percent rating; moderate LOM, 20 percent; and, severe LOM, 40 percent.  Id.  Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 and 4.6.

In light of the examiner's assessment of the Veteran's functional loss due to pain and fatigue, etc., the Board finds the Veteran's low back symptoms more nearly approximated moderate lumbar spine LOM and a 20 percent rating as of the June 2003, examination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see also DeLuca, supra; § 4.71a, DC 5292 (2002).  Further, in light of the absence of specific ROM findings between December 2000 and June 2003, the Board finds the preponderance of the evidence shows the earliest date a rating higher than 10 percent is factually ascertainable is June 25, 2003.  38 C.F.R. §§ 3.400(a).  Although the objective findings on clinical examination in June 2003 included positive straight leg raising on the right, the examination revealed normal motor strength and sensation in the lower extremities.  Reflexes were 3/4.  Further, as discussed below, the preponderance of the medical evidence shows lower extremity sciatica was not demonstrated as a chronic entity.  Thus, the Board finds the neurological findings did not meet or approximate a separate rating for associated neurological symptoms.
As alluded to earlier, the Veteran points to the June 2003 examination for significant support for his argument that his current, post-operative, low back disorder is in fact causally connected to his now service-connected lumbosacral strain.  As will be discussed in further detail later, the Board rejects that argument, as medical evidence added to the claims file after the June 2003 examination includes medical opinions that the Veteran's in-service injury essentially resolved to the extent where the bulk of the Veteran's low back symptoms, especially the post-operative neurological symptoms, are not causally related to the service-connected lumbosacral strain.

January 2004 private records of the Center For Sports Medicine (CSM) note the Veteran's report of his claimed in-service injury in 1964, and that his back had gotten progressively worse since.  He asserted he had been disabled for the past four years.  The Veteran reported his back pain was localized in his low back and radiated into his buttock and, occasionally, into the left leg.  Activity worsened the pain.  Physical examination revealed tenderness over the posterior facets at L4-L5 and L5-S1, bilateral trochanteric tenderness.  There was no costovertebral angle or sciatic outlet tenderness.  The examiner noted there was lumbar spine LOM, but he also noted the Veteran's protuberant abdomen.  The Board interprets that notation as a reference to the Veteran's obesity.  Other medical records note the Veteran's weight as over 300 pounds during this time.  Deep tendon reflexes were equal throughout, and the examiner noted there were no gross neurosensory changes noted.  The diagnoses were degenerative arthritis of  the lumbar spine, posterior facet arthritis of the lumbar spine, and radicular pain of the left leg.

In a statement dated in February 2004, the Veteran reported constant pain, right leg numbness, and that his back sometimes locked up on bending and while shaving.  A statement of his wife, also dated in February 2004, notes she observed the Veteran's chronic back pain and she sometimes helped him with his socks and shoes.  The notes of the Veteran's February 2004 visit to CSM reflect the Veteran assessed his pain as 7/10.  Physical examination revealed the Veteran's gait was smooth and steady, and his lumbar spine ROM was smooth and equal.  Neurological examination revealed good muscle tone, reflexes of 2+, and intact sensation.

As is readily apparent, the examiner at CSM did not provide specific ROM values.  Hence, assuming arguendo, the Veteran's symptoms were due to the service-connected lumbar strain, there is no factual basis on which to find lumbar spine forward flexion was less than 0 to 30 degrees, or met or approximated severe lumbar spine LOM.  See 38 C.F.R. § 4.71a, General Formula (2012) and § 4.71a, DC 5292 (2002).  The Board also notes the absence of abnormal findings on neurological examination.  Thus, going into the January 2005 VA examination, the Board finds the preponderance of the evidence shows the Veteran's low back disorder continued to more nearly approximate a 20 percent rating.  Id.

The January 2005 VA examination report reflects the Veteran reported his back pain had gotten progressively worse, and it radiated to the right hip and then to the right leg.  He described it as a constant dull ache which could get sharp when it flared up.  On a daily basis, the Veteran assessed his pain as 8/10, and it flared up when he tried to look to either side when he drove, or even tilting over to shave.  On those occasions, he assessed, his pain could go to 10/10.  The Veteran also reported some tingling down the right leg with some weakness.  He noted use of Naprosyn and, recently as of that examination, Hydrocodone.  The Veteran reported LOM and functional impairment during flare-ups; he had to lie down and could not do anything.  He had not worked in four years.  He denied any bowel or bladder involvement, and he walked unaided, though he reported he could walk less than one block.  The Veteran attributed all of his symptoms to his 1964 in-service event.

Physical examination revealed the Veteran as overweight at 325.4 pounds.  There was no deformity in the back, or swelling or inflammation.  Deep tenderness around the lumbar spine was noted on deep pressure.  ROM on forward flexion was 40 degrees, with "pain beyond that."  Backwards extension was to 20 degrees; lateral flexion was 0 to 20 degrees bilaterally; and, lateral rotation was normal bilaterally at 0 to 30 degrees.  The examiner noted the Veteran's most painful ROM was forward flexion.  Neurological examination revealed deep tendon reflexes of 2+ and normal tone and strength.  There was no atrophy.  Straight leg raising produced complaints of back pain.  Sensory examination revealed  altered pinprick to dull at the lateral side of the right leg and on the right foot.  X-rays were read as showing degenerative changes manifested as spurs.  There was no evidence of fracture or acute pathology.

Initially, the Board notes the examiner's notation the Veteran had pain "beyond that," suggests the Veteran was able to flex farther than 0 to 40 degrees.  Nonetheless, in the absence of a specific finding the Veteran flexed beyond 40 degrees, the Board interprets the examination findings on ROM as 0 to 40 degrees with pain at the end point.  If the examiner conducted repetitive use testing, the results were not noted.  Cf. 38 C.F.R. §§ 4.40 and 4.45.

Upon receipt of the examination report, the RO, in a February 2005 rating decision, awarded an increased rating from 10 to 20 percent under the current spine rating criteria, as the Veteran's thoracolumbar spine ROM was greater than 0 to 30 degrees but not greater than 0 to 60 degrees.  See 38 C.F.R. § 4.71a, General Formula.  As discussed earlier, the Board finds a 20 percent rating was factually determinable under the prior criteria as of June 25, 2003.  In any event, the Board finds a rating higher than 20 percent was not met or approximated under the current criteria, as lumbar spine ROM was better than 0 to 30 degrees, id.; and, 0 to 40 degrees approximated no more than moderate lumbar spine LOM under DC 5292 of the prior criteria.  Further, the other objective findings on clinical examination did not show the symptoms of the maximum, 40 percent, rating under DC 5295 of the prior criteria, as there was no listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forward bending in standing position, or abnormal mobility on forced motion noted.  See 38 C.F.R. § 4.71a (2002).

The examiner noted altered sensation of the right leg and right foot.  The examination report, however, also reflects the examiner noted a January 2004 MRI examination showed no disc herniation, and that an electromyograph and nerve conduction study (EMG/NCS) would be conducted.  The examiner noted the test was interpreted as normal, as there was no evidence of neuropathy, plexopathy, or radiculopathy.  The examiner diagnosed low back pain secondary to degenerative changes and obesity.  The neurological and diagnostic test findings constrain the Board to find the preponderance of the evidence shows there is no factual basis for a separate rating for neurological symptoms, assuming any are or were fact related to the service-connected lumbosacral strain.

At the January 2007 hearing before the undersigned (Vol. 2), the Veteran testified he had trouble turning his neck, and that he took jobs that did not require heavy lifting, which reduced his potential income.  He testified further that his back pain radiated to the right leg, his back sometimes locked up, and he had to lie down until it resolved.  He related that, on average, the lock-ups occurred weekly-about four to five times a month.  The Veteran testified his private doctor, Dr. Z, prescribed heat and ice, and that he had seen him in November 2006.  When the undersigned asked the Veteran if his doctor had specifically prescribed bed rest, the Veteran responded he was told to take his medication and to lay down until he felt better.  The Veteran testified he took off five days in 2006 due to his back symptoms.  He testified further that the numbness had increased, but his neck symptoms had just developed.  The Board notes Dr. Z's entry is dated in October 2006, and he noted the Veteran's report of a 1964 in-service injury, which progressed to increased pain and radiculopathy down the right leg, and that he had received 20 percent VA disability.  Dr. Z noted an assessment of mechanical low back pain "per VA."

As noted in the Introduction, the undersigned remanded the case in March 2007 for development and a current examination.  The evidence of record, however, shows that prior to the VA examination, the Veteran sustained a work-related injury in June 2007 while working at his occupation of truck driver.

July 2007 private records of Dr. S, note the Veteran's injury, and that the Veteran reported considerable morning stiffness.  Dr. S also noted the Veteran lived on the downstairs level of his home to avoid the necessity of using stairs.  Physical examination revealed tightness and tenderness to the paraspinous muscles of the lumbar area.  Dr. S noted the Veteran had difficulty moving, and his low back demonstrated loss of motion, but he did not note specific lumbar ROM values.  Dr. S also noted that a July 2007 MRI examination report noted an MRI showed an L3-L4 disc fragment that impinged the L4 nerve root and a herniated disc at the same level.

The July 2007 records of CSM note the purpose of the entry was for Worker's Compensation.  The late-July 2007 entry notes the Veteran reported neck, back, right hip, and right lower extremity pain.  He denied any weakness or loss of bowel or bladder control.  The entry noted the Veteran reported his symptoms were accident-related: he was climbing down out of an 18-wheeler when he missed a step and fell to the ground and hit with his right lower extremity.  The Veteran reported his left lower extremity was still on the step.  Parenthetically, the Board interprets "step" to mean the running board of the cab/tractor.  The Veteran reported his pain was not so much his back but was concentrated in the right hip area and down the right leg.  He assessed the pain as constant and at 8/10.  The Veteran reported chiropractic treatment and physical therapy had not helped his symptoms.  He also described a pins-and-needles sensation of the lower extremities.  The examiner noted the Veteran's reports indicated severe functional disability in his activities of daily living.

Physical examination revealed the Veteran to ambulate with an antalgic gait.  The examiner noted the Veteran's weight of 300 pounds.  No other spinal deformity was noted, and Waddell signs were negative.  No paraspinous muscle tenderness or muscle spasms were noted, and no soft tissue masses were found.  Muscle tone was normal, no midline step-offs were noted, and sitting and supine straight leg raising was negative.  Motor strength of all lower extremity muscle groups was normal at 5/5, the Veteran could heel-and-toe walk bilaterally, and deep tendon reflexes were symmetrical and normal, and Achilles' reflexes were normal.  Lower extremity pulses were good.  The examiner noted lumbar x-rays showed L3-4 and L4-5 spondylosis.  The examiner also noted the July 2007 MRI examination ordered by Dr. S, and noted the evidence of bilateral L5 pars defect was equivocal.  The examiner diagnosed right lower extremity radiculopathy, low back pain, L3-4 and L4-5 spondylosis, and a herniated disc at L3-4 right with extruded fragment "following the 6/23/07 fall."  (Emphasis added).

The remaining private records for the period July to November 2007 show conservative treatment, including epidural steroid injections (EPI), did not significantly help the Veteran's post-work injury symptoms.  The November 2007 CSM entry dated the week prior to the Veteran's surgery notes the Veteran's complaints of back pain, and that conservative treatment, including chiropractic treatment, physical therapy, lumbar ESI, and oral medications, had not resolved the symptoms.  The physical examination findings were essentially the same as those in late-July 2007.  The November 2007 operation report (Vol. 3 of the claims file) notes the Veteran underwent an L3-L4 laminectomy/discectomy at right L3-L4.  The report notes the Veteran's obesity complicated the operation: the incision was four times larger than the normal for that type surgery, extra-long instruments were necessary, and the surgery took three times longer than the usual.

An August 2008 rating decision (Vol. 3) awarded a temporary 100 percent rating for the period November 27, 2007, to March 31, 2008, and re-assigned the 20 percent rating, effective April 1, 2008.

The Veteran underwent an April 2008 private functional capacity evaluation (Vol. 2) related to his Worker's Compensation claim.  The Board notes one of the tests administered showed the Veteran's lumbar spine forward flexion as 0 to 27 degrees.  Although forward flexion less than 0 to 30 degrees may warrant a 40 percent rating, 38 C.F.R. § 4.71a, General Formula, the Board finds the preponderance of the evidence of record shows the Veteran's post-operative symptom was due to the November 2007 work injury rather than the service-connected lumbosacral strain.

A VA examination was conducted in September 2008 (Vol. 3).  The examination report reflects the examiner did not have access to the claims file, but the examiner did review the Veteran's electronic records and took a full history from the Veteran.  The examiner noted the Veteran reported his 1964 in-service history, and that he had some back pain since that injury.  He also reported the June 2007 work injury and the subsequent surgery.  The Veteran denied bowel and bladder symptoms, numbness, paresthesias, leg or foot weakness, or unsteadiness.  He reported decreased motion, pain, and stiffness, but he denied weakness or spasms.  The Veteran reported his pain was daily and constant, of an aching type, and moderate in intensity.  He denied radiation of the pain.  The examiner noted the examination was not for IVS.  Physical examination revealed no muscle spasms, atrophy, guarding, or abnormal spinal curvature.  There was no pain on motion, tenderness, or weakness, of the thoracic sacrospinalis.  The Veteran's posture and head position were normal, his appearance symmetrical, and his gait normal.  Motor examination was normal at 5/5 throughout all lower extremities.  Sensory examination also was normal in the lower extremities at 2/2, as were reflexes at 2+.  Lasegue's sign was negative.  Active ROM on forward flexion was 0 to 35 degrees with pain onset at 10 degrees, and it ended at 0 degrees.  The examiner noted that repetitive use testing did not result in additional loss of ROM.  Backwards extension was to 18 degrees.  Lateral flexion was 0 to 25 degrees bilaterally, and lateral rotation was 0 to 20 degrees bilaterally.  All movements were with pain.  The examiner noted that repetitive use testing did not result in additional loss of ROM on extension, lateral flexion, and lateral rotation.  The examiner noted that the Veteran's reduced ROM should be considered normal because he was morbidly obese.  The examiner diagnosed back pain status post-laminectomy.  The examiner noted further the impact on the Veteran's activities of daily living was severe on chores, sports, and recreation; moderate on shopping; mild on traveling; and, none on grooming, bathing, etc.

Also noted by the Board is a September 2008 private EMG/NCS report that notes the test revealed peripheral neuropathy of the lower extremities bilaterally secondary to diabetes, and right hamstring denervation probably secondary to lumbar radiculopathy.

The examiner opined that, while the 1964 in-service injury was noted, the Veteran sustained the November 2007 work injury that resulted in surgical intervention.  It was highly unlikely, the examiner noted, that the Veteran's present condition and disability is directly related to the service-connected injury of approximately 50 years earlier.  The examiner opined further that the Veteran's present condition was likely related to his on-the-job injury.  As the Board discusses more later in this decision, the Board finds the examiner's rationale-the examination findings and June 2007 work injury, for the medical opinion expressed is supported by the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (medical opinion must fully discuss reasons and bases for opinion).

Another examination was conducted in October 2008 to comply with the March 2007 Board remand, which directed an examination by a orthopedic surgeon.  The examiner who conducted the September 2008 examination was not a surgeon.  The October 2008 examination report (Vol. 2 and 3) reflects the examiner was a chief resident in orthopaedic surgery, and that he conducted a review of the claims file.  The examiner noted the 1964 accident, the Veteran's reported pain since then, and a re-injury in June 2007 that resulted in an acute disc herniation.  The Veteran reported urine urgency and frequency, numbness, paresthesias, leg or foot weakness, unsteadiness, but he denied fecal incontinence.  The examiner noted the Veteran's urine symptoms were likely due to benign prostate hypertrophy.  The Veteran also reported fatigue, decreased motion, stiffness, weakness, and pain on activity.  The Veteran described the pain as constant, dull and achy, and occasionally stabbing in nature.  The pain, of a sharp and shooting nature, radiated into the right buttock and thigh.  The Veteran reported severe flare-ups every three to four months which lasted three to seven days.  The Veteran reported three to four incapacitating episodes over the prior 12 months, but the duration of the claimed episodes was not noted.  He reported further that he used a cane, and he was able to walk one-quarter mile.  Physical examination revealed pain on motion and tenderness of the thoracic sacrospinalis but no spasm, atrophy, or guarding.  The examiner noted the tenderness was not severe enough to result in abnormal gait or spinal contour.  The Veteran's posture and head position were normal, his appearance symmetrical, and his gait antalgic.  There was no abnormal spinal curvatures.  Motor strength was normal at 5/5 throughout the lower extremities, muscle tone was normal, and there was no atrophy.  Sensation to vibration, pinprick, and light touch, was normal on the left at 2/2 but decreased on the right at 1/2.  The sensory abnormality was at the right anteriolateral leg and the right lateral foot.  Knee and ankle jerks were absent, but plantar flexion was normal bilaterally.  Thoracolumbar spine ROM on forward flexion was 0 to 40 degrees with onset of pain at 30 degrees to the endpoint.  Resistance to isometric movement was normal.  The examiner noted repetitive use testing resulted in pain but not additional loss of motion.  Backwards extension was to five degrees and pain ensued at that endpoint.  Lateral flexion was 0 to 10 degrees bilaterally with onset of pain at five degrees, and lateral rotation was 0 to 15 with onset of pain at 10 degrees bilaterally.  The examiner noted repetitive use testing resulted in pain but not additional loss of motion in those spheres.  Lasegue's sign was negative.  The examiner noted the July 2007 MRI and July 2008 x-rays.  The examiner diagnosed lumbar spondylosis.

The examiner noted the June 2007 work injury and the reported details.  He also noted the Veteran's report noted in July 2007 by the CSM examiner that the Veteran denied a prior history of back symptoms.  The examiner noted the original index of the diagnosed lumbar spondylosis was the reported 1964 in-service training accident.  The examiner opined, however, that functionally the Veteran recovered from that event to a great extent.  Then, the Veteran went on to have progressive degeneration when, in 2007, he had a new injury not related to military service that resulted in an acute disc herniation that required surgical decompression.

The examiner did not directly state the Veteran's then current LOM and mild right lower extremity sensory impairment was related to the June 2007 injury and not the 1964 in-service accident, but the Board finds that is the reasonable construction of his findings and opinion, as he noted the Veteran functionally recovered from the 1964 event to a great extent.  Subsequent medical examinations set forth later in this decision also show the Veteran's neurological deficits are not related to the service-connected lumbosacral strain, but the June 2007 injury.  The Board notes further that lumbar forward flexion of 0 to 40 degrees warrants a 20 percent rating under the current criteria.  38 C.F.R. § 4.71a, General Formula (2012).  The Board also finds that 0 to 40 degrees more nearly approximates moderate lumbar spine LOM and a 20 percent rating.  38 C.F.R. § 4.71a, DC 5292 (2002).  Further, the examiner noted repetitive use testing did not result in additional loss of motion.  See 38 C.F.R. §§ 4.40 and 4.45.

A March 2009 VA outpatient entry for chronic problems note the Veteran's report of significant pain and restricted lifestyle, and he requested a back brace as an attempt to improve his quality of life  Physical examination revealed tenderness to palpation of the lumbar spine and mild point tenderness but no focal spasm.  The examiner assessed chronic low back pain with history of lumbar radiculopathy, and the Veteran was referred for a back brace evaluation.  A June 2009 entry notes an XXLarge brace was issued to the Veteran, but it was noted the size was borderline due to the Veteran's obesity.  The Veteran kept the issued brace pending the order of an XXXLarge, as he came a long distance for the appointment.

In November 2009, the Board remanded the case again because the October 2008 examination report noted the Veteran reported three to four incapacitating episodes over the prior 12 months but not the length of them.  The Board deemed that a significant omission, as the examination report noted the examination was for IVS.  The General Formula requires IVS, pre- or post-operatively, to be rated either under the General Formula or on the basis of incapacitating episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, General Formula, DC 5493.  Incapacitating episodes are defined as acute signs and symptoms due to IVS that require bed rest prescribed by a physician and treatment by a physician.  Id., at Note (1).

The March 2011 VA examination report reflects the examiner, an orthopaedic surgeon, conducted a review of the claims file as part of the examination.  The report notes the Veteran reported that, since the October 2008 examination, he had experienced worsening pain and increased loss of motion of the thoracolumbar spine.  He reported further that his medication included Naproxen and Lortab, with poor response.  The Veteran reported weekly flare-ups of moderate severity that lasted for hours.  There was no specific trigger for the flare-ups, and rest provided relief.  He reported he was not able to ambulate safely during the flare-ups, but he could attend to his activities of daily living.  The Veteran denied bowel or bladder incontinence, but he reported erectile dysfunction, numbness, paresthesias, and leg or foot weakness.  The examiner noted those reported symptoms were due to the Veteran's diabetes and hypertension.  The Veteran reported a history of fatigue, decreased motion, and weakness.  He further reported severe daily, dull aching pain that was occasionally sharp and stabbing.  The pain radiated to the right buttock and hip.  The examiner specifically noted there were no incapacitating episodes, the Veteran used a cane, and he was able to walk only one-quarter mile.  The Veteran denied any trauma or surgery since his last VA examination.

Physical examination revealed the Veteran's posture and head position as normal, and his appearance was symmetrical.  His gait was slightly antalgic and slow with the assistance of a cane.  There was no abnormal spinal curvatures.  There was no objective evidence of spasm, atrophy, guarding, tenderness, or weakness of the thoracolumbar sacrospinalis, but there was pain on motion.  ROM on forward flexion was 0 to 50 degrees; extension to 10 degrees; left lateral flexion to 20 degrees, and to 15 degrees on the right; and lateral rotation to 30 degrees bilaterally.  The examiner noted that there was objective evidence of pain on motion and on repetitive use testing.  The examiner noted, however, that there was no additional loss of motion on repetitive use testing.  Knee and ankle jerks were 1+ bilaterally, and the examiner noted plantar flexion was equivocal bilaterally.  Sensory examination revealed normal sensation in all left lower extremity lumbosacral dermatomes; but the right lower extremity demonstrated intermittently decreased sensation in a non-dermatomal pattern in the L3, L4, L5, and S1 dermatomes.  Motor strength for hip flexion was 4/5 bilaterally, and 5/5 for hip extension and knee flexion and extension, all bilaterally.  Motor strength for the ankle and foot was 5/5 bilaterally, muscle tone was normal, and there was no atrophy.  Lasegue's sign was positive on the right.  There also was tenderness to palpation over the right sacroiliac joint and lumbosacral junction.  X-rays were read as having shown severe narrowing of the L4-L5 disc space with eburnation of the adjacent endplates as compared to 2008.  There was no spondylolisthesias or spondylolysis, but sclerosis was present in the posterior facets of L5-S1.  The impression was worsening degenerative disc disease at L4-L5 when compared to 2008.  The examiner diagnosed previous herniated disc status post-microdiscectomy at L4-L5 with progressive lumbar degenerative disc disease.

The March 2011 examination resolved the unanswered question noted in the November 2009 Board remand related to incapacitating episodes, as the examiner noted there were not any.  The Board also notes that the medical treatment records in the claims file do not include a script for bed rest or a reference to physician-prescribed bed rest.  The Veteran's testimony at the Board hearing was clear: he testified his doctor told him to take his medication and lie down until he felt better.  The July 2011 VA general examination report notes the Veteran reported he had one day of bed rest in 2007, and he took it easy for a week or two after the surgery.
The rating criteria require incapacitating episodes longer than four weeks in duration to warrant a rating higher than 20 percent.  38 C.F.R. § 4.71a, General Formula, DC 5243.  In any event, as set forth earlier, the examiner who conducted the October 2008 examination opined the Veteran's IVS was due to the June 2007 work injury that resulted in the acute herniated disc.

The Veteran asserts that his 1964 in-service accident rendered his back susceptible to the injury that occurred in June 2007.  The Veteran asserts essentially that his herniated disc was waiting to happen.  He also disputes the accuracy of the July 2007 CSM report that noted he missed a step and fell to the ground and the VA examiner's reference to the Veteran's denial of prior symptoms.  The Veteran asserts he did not fall but, instead, twisted his back when he missed the running board with his right lower extremity.  Hence, the June 2007 injury did not essentially cause his current low back disability.  The Board addresses the Veteran's assertions in reverse order.

First, the July 2007 CSM notation that the Veteran denied prior symptoms is in fact interesting in light of the Veteran's documented long history of complaints of chronic back pain.  The CSM entry must have been related to a very specific question related to the Veteran's then current symptoms.  Regardless, the VA examiner did not misrepresent the medical record, as that "denial" was in fact noted in the CSM records.  The Board finds, however, that the VA examiner did not rely solely on that one item, but also the examination findings, and the nature of the Veteran's current low back disability.  Second, whether the Veteran fell while dismounting the tractor in June 2007 or twisted his back when he missed the running board and alit upright on his right lower extremity, as he asserts, the Board finds the preponderance of the private medical evidence of record shows the Veteran sustained an acute work-related injury to his lumbar spine that caused the herniated disc at L3-L4 as a result of the event.

As for the Veteran's opinion that his current low back disability is directly related to his 1964 in-service accident, the Board rejects the assertion because the Veteran's opinion is not probative.  The Board finds that diagnosing a herniated spinal disc or other lumbar spine disability and the etiology of such a disability are beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(1) and (2).  There is no evidence the Veteran has medical training, and the private treatment records do not reflect that any of the Veteran's physicians told him his current low back disability is causally connected to his service-connected lumbosacral strain.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the Veteran's private records all attribute his herniated L3-L4 disc and associated symptomatology to the June 2007 work injury.  The private records note the Veteran's report of continued low back symptoms after his 1964 in-service accident, but they do not note a nexus opinion of causal connection.  In addition to the fact the Veteran does not have medical training, his assertion that his disc could have herniated at any time because of his active service is speculative at best.
 
The Board finds the opinion of the VA examiner who conducted the October 2008 examination is supported by the evidence of record.  Nieves-Rodriguez , 22 Vet. App. 295; see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  The  examiner opined the Veteran's lumbar spine progressive disease started long after his in-service strain.  The examiner who conducted the September 2008 VA examination also opined the Veteran's current symptomatology is due to the June 2007 work injury.

In light of the preponderance of the evidence of record, the Board finds the examiners sufficiently identified the service-connected and nonservice-connected pathology.  The Board finds further that the service-connected lumbosacral strain has more nearly approximated a 20 percent rating since June 25, 2003.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Formula, DC 5237 (2012); § 4.71a, DC 5292 (2002).  As discussed earlier, the Board has allowed a staged rating where shown by the evidence.

Extraschedular Consideration

The Veteran testified he had to work jobs that did not require heavy lifting due to his back pain, which impacted the amount of income he was able to earn.  This raises the issue of the propriety of referral for consideration of a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

Applicable Legal Requirements

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits (Under Secretary) or the Director, Compensation and Pension Service (Director), upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis

The Board first notes the Veteran's testimony that his disability precluded him from pursuing occupations where he could have earned more income does not provide a basis for referral for extraschedular consideration.  See, e.g., id., at 116.

The Board finds a comparison of the schedular rating criteria for the Veteran's low back disability and its symptomatology shows the rating criteria describe the disability and the levels of its severity, as discussed earlier in detail.  Thus, the rating schedule contemplates the Veteran's disability picture, which means it is not exceptional.  Thus, the applicable analysis ceases at this point.  Id.  In the absence of an exceptional disability picture, there is no factual basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt where applicable.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an effective date earlier than December 19, 2000, for the award of service connection for lumbar strain with degenerative changes, is denied.

Entitlement to an initial rating higher than 10 percent prior to June 25, 2003, for lumbar strain with degenerative changes, status post-lumbar laminectomy, is denied.

Entitlement to an evaluation not to exceed 20 percent for lumbar strain with degenerative changes, status post-lumbar laminectomy, is granted, effective June 25, 2003, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 20 percent for the period since June 25, 2003, for lumbar strain with degenerative changes, status post-lumbar laminectomy, is denied.
 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


